Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8 and 14-20 directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 30, 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first gear teeth” in claim 6, the “at least one gear threaded to the spindle screw” in claim 6 and the “output gear” in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “at least one gear threaded to the spindle screw” as set forth in claim 6.
The disclosure is objected to because of the following informalities: on lines 5-6 of paragraph 31, “[a]s the rotary element that the sensors 410a, 410b are mounted on rotates” is confusing since the sensors 410a and 410b appear to be directly connected to the wire harness 480 as shown in figure 4.  Thus, it would appear that the sensors 410a and 410b would not be able to rotate relative to the magnetic element 415.  On line 9 of paragraph 31, “90 degrees” is confusing since the sensors 410a and 410b appear to be positioned so as to produce signals that are phase shifted 180 degrees apart as shown in figure 4.  It appears that “320can” on line 1 of paragraph 59 is a typographical error.  Finally, the applicant should avoid using different reference numbers when referring to the same element of the invention.  For example, the applicant should avoid using reference number “460” on line 4 of paragraph 29 and reference number “260” on line 6 of paragraph 30 when referring to the spindle nut.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “the tailgate is open” on line 12 of claim 1 render the claims indefinite because it is unclear if the applicant is referring to the open position set forth on lines 2-3 of claim 1 or is attempting to set forth another position in addition to the open position set forth above.
	Recitations such as “a removal position” on line 3 of claim 2 render the claims indefinite because it is unclear if the applicant is referring to the open position set forth on lines 2-3 of claim 1 or is attempting to set forth another position in addition to the open position set forth above.
	Recitations such as “at” on line 2 of claim 5 render the claims indefinite because it is unclear what spatial relationship the applicant is attempting to set forth.  What is meant by “at”?  How is the first Hall sensor at the first position?  Is the first Hall sensor actually in the first position or merely near the first position?  
Recitations such as “at” on line 3 of claim 5 render the claims indefinite because it is unclear what spatial relationship the applicant is attempting to set forth.  What is meant by “at”?  How is the second Hall sensor at the second position?  Is the second Hall sensor actually in the second position or merely near the second position?
	Recitations such as “first gear teeth” on line 13 of claim 6 render the claims indefinite because it is unclear how the casing for the gears can have teeth.  It appears that the gears in the gear box have the teeth rather than the box itself.
	Recitations such as “having” on line 14 of claim 6 render the claims indefinite because it is unclear what element of the invention has the output gear.
	Recitations such as “to return the tailgate to the open position” on lines 9-10 of claim 9 render the claims indefinite because it is unclear how the tailgate can be returned to the open position when it has already been determined that the tailgate is in the open position as set forth on line 7 of claim 9.
	Recitations such as “the controlling” on line 1 of claim 10 render the claims indefinite because they are grammatically awkward and confusing.  It is suggested that the applicant change “the controlling” on line 1 of claim 10 to --the step of controlling-- to avoid confusion.
Recitations such as “the detecting” on line 1 of claim 11 render the claims indefinite because they are grammatically awkward and confusing.  It is suggested that the applicant change “the detecting” on line 1 of claim 11 to --the step of detecting-- to avoid confusion.
Recitations such as “the detecting” on line 1 of claim 12 render the claims indefinite because they are grammatically awkward and confusing.  It is suggested that the applicant change “the detecting” on line 1 of claim 12 to --the step of detecting-- to avoid confusion.
Recitations such as “the detecting” on line 1 of claim 13 render the claims indefinite because they are grammatically awkward and confusing.  It is suggested that the applicant change “the detecting” on line 1 of claim 13 to --the step of detecting-- to avoid confusion.
	Recitations such as “the tailgate is open” on line 14 of claim 14 render the claims indefinite because it is unclear if the applicant is referring to the open position set forth on lines 3-4 of claim 14 or is attempting to set forth another position in addition to the open position set forth above.
	Recitations such as “a removal position” on lines 2-3 of claim 15 render the claims indefinite because it is unclear if the applicant is referring to the open position set forth on lines 3-4 of claim 14 or is attempting to set forth another position in addition to the open position set forth above.
	Recitations such as “at” on line 2 of claim 18 render the claims indefinite because it is unclear what spatial relationship the applicant is attempting to set forth.  What is meant by “at”?  How is the first Hall sensor at the first position?  Is the first Hall sensor actually in the first position or merely near the first position?  
Recitations such as “at” on line 3 of claim 18 render the claims indefinite because it is unclear what spatial relationship the applicant is attempting to set forth.  What is meant by “at”?  How is the second Hall sensor at the second position?  Is the second Hall sensor actually in the second position or merely near the second position?

Allowable Subject Matter
Claims 1-20, as best understood by the examiner, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach the one or more processors controlling the motor assembly to restrain the movement of the tailgate and to return the tailgate to the open position when the one or more processors determine that: 1) the tailgate is open, 2) the vehicle is being driven, and 3) the one or more sensors detect that the movement of the tailgate is above a threshold amount (claim 1, lines 10-13), detecting that the vehicle is being driven; detecting, by one or more sensors, a movement of the tailgate; and in response to detecting determinations that the tailgate is in the open position, the vehicle is being driven, and the tailgate has moved more than a threshold amount, controlling a motor assembly to restrain the movement of the tailgate and to return the tailgate to the open position (claim 9, lines 5-10), and controlling the motor assembly to restrain the movement of the tailgate and to return the tailgate to the open position when the one or more processors determine that: 1) the tailgate is open, 2) the vehicle is being driven, and 3) the one or more sensors detect that the movement of the tailgate and the speed of the movement of the tailgate are above threshold amounts (claim 14, lines 12-16).

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634